ORDER

PER CURIAM.
Harrison Stone appeals from his conviction of one count of felony possession of methamphetamine and one count of misdemeanor possession of drug paraphernalia. Stone was sentenced by the court as a prior and persistent offender to a term of twelve years imprisonment on the felony count to be served concurrently with a six-month sentence on the misdemeanor count. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).